*72Concurring Opinion by
Judge Mencer :
The referee in this case found that the claimant’s death was caused by his “acute alcoholic intoxication.” I do not believe that an acutely intoxicated person can be considered to be “actually engaged” in the furtherance of the business or affairs of his employer. Nor do I believe that claimant’s death was caused by the condition of the premises or the operation of his employer’s business thereon. Bather, as the referee found, the proximate cause of the claimant’s death was his intoxication. See Workmen’s Compensation Appeal Board v. United States Steel Corp., 31 Pa. Commonwealth Ct. 329, 338-40, 376 A.2d 271, 275-77 (1977) (Blatt, J., dissenting). Therefore, I do not believe that this claimant’s death arose in the course of his émployment within the meaning of Section 301(c)(1) of The Pennsylvania Workmen’s Compensation Act, Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §411 (1). See Anzese v. Workmen’s Compensation Appeal Board, 35 Pa. Commonwealth Ct. 256, 385 A.2d 625 (1978).
However, the issue as to whether or not claimant’s death arose in the course of his employment is not before this Court. At the beginning of the hearing before the referee, the employer’s attorney stipulated that “at all times . . . the decedent was in the course of his employment and furtherance of the business ’ ’ of his employer. In light of this stipulation, and since I agree that Section 201 of the Act, 77 P.S. §41, is not by its terms applicable to a claim for compensation as opposed to an action at law, I concur in the award of benefits.
Judge'Blatt joins in this opinion.